UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2012 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release Highlights The main figures obtained by Bradesco in 2011 are presented below: 1. Adjusted Net Income for the year was R$11.198 billion (a 14.2% increase compared to the R$9.804 billion recorded in the same period last year), corresponding to earnings per share of R$2.93 and Return on Average Shareholders’ Equity of 21.3%. 2. Adjusted Net Income was composed of R$7.997 billion from financial activities, representing 71.4% of the total, and R$3.201 billion from insurance, pension plan and savings bond operations, which accounted for 28.6%. 3. On December 31, 2011, Bradesco’s market capitalization stood at R$106.971 billion . 4. Total Assets stood at R$761.533 billion in December 2011, a 19.5% increase over the same period in 2010. Return on Average Assets was 1.6%. 5. The Expanded Loan Portfolio stood at R$345.724 billion in December 2011, up 17.1% from the same period in 2010. Operations with individuals totaled R$108.671 billion (a 10.6% gain), while operations with companies totaled R$237.053 billion (up 20.4%). 6. Total Assets under Management stood at R$1.020 trillion, up 16.9% on December 2010. 7. Shareholders’ Equity stood at R$55.582 billion in December 2011, up 15.7% on December 2010. The Capital Adequacy Ratio stood at 15.1% in December 2011, 12.4% of which fell under Tier I Capital. 8. Interest on Shareholders’ Equity and Dividends were paid and recorded in provision to shareholders for income in 2011 in the amount of R$3.740 billion, R$1.279 billion of which was paid as monthly and interim dividends and R$2.461 billion was recorded in provision. 9. Financial Margin reached R$39.321 billion, up 19.0% in comparison with 2010. 10. The Delinquency Ratio over 90 days stood at 3.9% on December 31, 2011, a 0.3 p.p. increase over December 31, 2010 (3.6%). 11. The Efficiency Ratio stood at 43.0% in December 2011 (42.7% in December 2010) and the “adjusted-to-risk” ratio stood at 53.0% (52.4% in December 2010). 12. Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income totaled R$37.693 billion in 2011, up by 21.3% over the same period in 2010. Technical reserves stood at R$103.653 billion, up 18.9% on December 2010. 13. Investments in infrastructure, information technology and telecommunications amounted to R$4.328 billion in 2011, a 10.4% increase on the previous year. 14. Taxes and contributions, including social security, paid or recorded in provision, amounted to R$19.159 billion in 2011, R$9.127 billion of which referred to taxes withheld and collected from third parties and R$10.032 billion from Bradesco Organization activities, equivalent to 89.6% of Adjusted Net Income . 15. Continuing its strategy for organic growth, Bradesco launched 1,009 branches in the last twelve months, adding more than 9 thousand new employees. 16. Bradesco has an extensive customer service network in Brazil, comprising 7,586 service points (4,634 branches, 1,347 PABs - Banking Service Branches and 1,605 PAAs - Advanced Service Branches). Customers can also use 1,477 PAEs – ATMs (Automatic Teller Machines) in companies, 34,839 Bradesco Expresso service points, 34,516 Bradesco Dia & Noite ATMs and 12,455 ATMs shared with other banks . (1) According to non-recurring events described on page 8 of this Report on Economic and Financial Analysis; (2) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (3) R$117.4 billion considering the closing price of preferred shares (most traded share); (4) Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment, and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; (5) In the last 12 months; and (6) Banco24Horas ATMs + ATMs shared among Bradesco, Banco do Brasil and Banco Santander . 4 Report on Economic and Financial Analysis – December 2011 Press Release Highlights 17. Payroll, plus charges and benefits, totaled R$9.298 billion. Social benefits provided to the 104,684 employees of the Bradesco Organization and their dependents amounted to R$2.278 billion, while investments in training and development programs totaled R$161.495 million. 18. On January 5, 2012, Bradesco became a signatory of the International Statement of Commitment by Financial Institutions on the Environment and Sustainable Development, formally marking its entrance into the United Nations Environment Programme – Finance Initiative (UNEP FI), a United Nations (UN) program for financial institutions committed to sustainable finances. 19. On January 16, 2012, Bradesco received authorization to increase the foreign interest in its common capital, from 14% to 30%, allowing the Bank to create an ADR (American Depositary Receipt) Program tied to common shares, in an effort to increase the liquidity and value thereof. The ADR program is currently being submitted for approval by authorities. 20. Main Awards and Acknowledgements in the period: · Outstanding position in the ranking of the largest banks in the world, by market capitalization, placing 10 th (Bloomberg); · Largest private corporate group in Brazil (“Large Groups” annual publication – Valor Econômico newspaper); · One of the best companies to work for, according to the “Largest among the Best Companies of 2011” list (Great Place to Work® Institute, in partnership with O Estado de São Paulo newspaper); · Best company in personnel management, in the “More than 10,000 employees” category ( Valor Carreira – Valor Econômico newspaper); · For the 7 th consecutive time, Bradesco was included in the Corporate Sustainability Index (ISE) portfolio of the São Paulo Securities, Commodities and Futures Exchange (BM&FBovespa); · For the 5 th consecutive year, the Bradesco Brand was the most valuable brand in Brazil (Superbrands – Brand Finance); · Grupo Bradesco de Seguros won the “Professionals of the Year” award in the “National Campaign” category with the Vai Que campaign (Rede Globo); and · For the 10 th consecutive year, Bradesco Seguros won the “Folha Top of Mind” award in the Insurance category (Datafolha). 21. With regards to sustainability, Bradesco divides its actions into three pillars: (i) Sustainable Finances, with a focus on banking inclusion, social and environmental variables for loan approvals and offering social and environmental products; (ii) Responsible Management, focused on valuing professionals, improving the workplace and adopting eco-efficient practices; and (iii) Social and Environmental Investments, focused on education, the environment, culture and sports. In this area, we point out Fundação Bradesco, which has a 55-year history of extensive social and educational work, with 40 schools in Brazil. In 2011, 112,081 students benefitted from its schools, in Basic Education (from Kindergarten to High School and Vocational Training - High School Level), Education for Youth and Adults; and Preliminary and Continuing Qualification focused on the creation of jobs and generation of income. The nearly 50 thousand students in Basic Education are guaranteed free, quality education, uniforms, school supplies, meals and medical and dental assistance. Fundação Bradesco also aided another 382,329 students through its distance learning programs, found at its e-learning portal “Virtual School.” These students completed at least one of the many courses offered by the Virtual School. Furthermore, another 134,764 people benefitted from projects and actions in partnerships with Digital Inclusion Centers (CIDs), the Educa+Ação Program and Technology courses ( Educar e Aprender – Teach and Learn). To support these social commitments, Fundação Bradesco invested a total of R$291.892 million in its educational activities and will invest an estimated total of R$385.473 million in 2012. Bradesco 5 Press Release Main Information 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 Variation % 4Q11 x 3Q11 4Q11 x 4Q10 Income Statement for the Period - R$ million Book Net Income 2,726 2,815 2,785 2,702 2,987 2,527 2,405 2,103 (3.2) (8.7) Adjusted Net Income 2,771 2,864 2,825 2,738 2,684 2,518 2,455 2,147 (3.2) 3.2 Total Financial Margin 10,258 10,230 9,471 9,362 9,018 8,302 8,047 7,689 0.3 13.8 Gross Loan Financial Margin 7,162 6,928 6,548 6,180 6,143 5,833 5,757 5,630 3.4 16.6 Net Loan Financial Margin 4,501 4,149 4,111 3,820 3,848 3,774 3,596 3,442 8.5 17.0 Allowance for Loan Losses (ALL) Expenses (2,661) (2,779) (2,437) (2,360) (2,295) (2,059) (2,161) (2,188) (4.2) 15.9 Fee and Commission Income 4,086 3,876 3,751 3,510 3,568 3,427 3,253 3,124 5.4 14.5 Administrative and Personnel Expenses (6,822) (6,285) (5,784) (5,576) (5,790) (5,301) (4,976) (4,767) 8.5 17.8 Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income 11,133 9,049 9,661 7,850 9,022 7,697 7,163 7,196 23.0 23.4 Balance Sheet - R$ million Total Assets 761,533 722,289 689,307 675,387 637,485 611,903 558,100 532,626 5.4 19.5 Securities 265,723 244,622 231,425 217,482 213,518 196,081 156,755 157,309 8.6 24.4 Loan Operations 345,724 332,335 319,802 306,120 295,197 272,485 259,722 249,828 4.0 17.1 - Individuals 108,671 105,389 102,915 100,200 98,243 93,038 89,780 86,146 3.1 10.6 - Corporate 237,053 226,946 216,887 205,920 196,954 179,447 169,942 163,683 4.5 20.4 Allowance for Loan Losses (ALL) (19,540) (19,091) (17,365) (16,740) (16,290) (16,019) (15,782) (15,836) 2.4 20.0 Total Deposits 217,424 224,664 213,561 203,822 193,201 186,194 178,453 170,722 (3.2) 12.5 Technical Reserves 103,653 97,099 93,938 89,980 87,177 82,363 79,308 77,685 6.7 18.9 Shareholders' Equity 55,582 53,742 52,843 51,297 48,043 46,114 44,295 43,087 3.4 15.7 Assets under Management 1,019,884 973,194 933,960 919,007 872,514 838,455 767,962 739,894 4.8 16.9 Performance Indicators (%) on Adjusted Net Income (unless otherwise stated) Adjusted Net Income per Share - R$ 2.93 2.91 2.82 2.72 2.61 2.38 2.19 2.07 0.7 12.3 Book Value per Common and Preferred Share - R$ 14.56 14.08 13.82 13.42 12.77 12.26 11.77 11.45 3.4 14.0 Annualized Return on Average Shareholders' Equity (3) (4) 21.3 22.4 23.2 24.2 22.2 22.5 22.8 22.2 (1.1) p.p. (0.9) p.p. Annualized Return on Average Assets 1.6 1.7 1.7 1.7 1.7 1.7 1.7 1.7 (0.1) p.p. (0.1) p.p. Average Rate - Annualized (Adjusted Financial Margin / Total Average Assets - Purchase and Sale Commitments - Permanent Assets) 7.8 8.0 7.8 8.2 8.3 7.9 8.2 8.1 (0.2) p.p. (0.5) p.p. Fixed Assets Ratio - Total Consolidated 21.0 16.7 17.3 17.4 18.1 16.7 20.9 19.8 4.3 p.p 2.9 p.p Combined Ratio - Insurance 83.6 86.2 85.8 86.1 85.1 85.3 84.7 85.2 (2.6) p.p. (1.5) p.p Efficiency Ratio (ER) 43.0 42.7 42.7 42.7 42.7 42.5 42.0 41.2 0.3 p.p 0.3 p.p Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 62.2 62.7 63.5 63.6 64.2 65.1 64.9 66.0 (0.5) p.p. (2.0) p.p Market Capitalization - R$ million 106,971 96,682 111,770 117,027 109,759 114,510 87,887 100,885 10.6 (2.5) Loan Portfolio Quality % ALL / Loan Portfolio 7.3 7.3 6.9 7.0 7.1 7.4 7.6 8.0 - 0.2 p.p Non-Performing Loans (>60 days / Loan Portfolio) 4.8 4.6 4.5 4.4 4.3 4.6 4.9 5.3 0.2 p.p 0.5 p.p Delinquency Ratio (> 90 days (8) / Loan Portfolio) 3.9 3.8 3.7 3.6 3.6 3.8 4.0 4.4 0.1 p.p 0.3 p.p Coverage Ratio (> 90 days ) 184.4 194.0 189.3 193.6 197.6 191.8 188.5 180.8 (9.6) p.p. (13.2) p.p. Coverage Ratio (> 60 days ) 151.8 159.6 154.0 159.1 163.3 162.0 155.8 151.3 (7.8) p.p. (11.5) p.p. Operating Limits % Capital Adequacy Ratio - Total Consolidated 15.1 14.7 14.7 15.0 14.7 15.7 15.9 16.8 0.4 p.p 0.4 p.p - Tier I 12.4 12.2 12.9 13.4 13.1 13.5 13.9 14.3 0.2 p.p (0.7) p.p. - Tier II 2.7 2.5 1.8 1.7 1.7 2.3 2.1 2.6 0.2 p.p 1.0 p.p - Deductions - - - (0.1) (0.1) (0.1) (0.1) (0.1) - 0.1 p.p 6 Report on Economic and Financial Analysis – December 2011 Press Release Main Information Dec11 Sept11 Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Variation % Dec11 x Sept11 Dec11 x Dec10 Structural Information - Units Service Points 59,711 55,822 53,246 50,967 48,681 45,821 42,977 40,460 7.0 22.7 - Branches 4,634 3,945 3,676 3,651 3,628 3,498 3,476 3,455 17.5 27.7 - PAAs 1,605 1,660 1,659 1,660 1,660 1,643 1,592 1,451 (3.3) (3.3) - PABs 1,347 1,320 1,313 1,308 1,263 1,233 1,215 1,200 2.0 6.7 - PAEs 1,477 1,589 1,587 1,588 1,557 1,559 1,565 1,564 (7.0) (5.1) - Outplaced Bradesco Network ATMs 3,913 3,953 3,962 3,921 3,891 4,104 3,827 3,664 (1.0) 0.6 - ATMs Shared with other Banks (11) (12) 10,753 10,815 10,856 10,326 9,765 8,113 7,358 6,912 (0.6) 10.1 - Bradesco Expresso (Correspondent Banks) 34,839 31,372 29,263 27,649 26,104 24,887 23,190 21,501 11.1 33.5 - Bradesco Promotora de Vendas 1,131 1,157 919 853 801 773 743 702 (2.2) 41.2 - Branches / Subsidiaries Abroad 12 11 11 11 12 11 11 11 9.1 - ATMs 46,971 45,596 45,103 44,263 43,072 41,007 39,766 38,772 3.0 9.1 - Own Network 34,516 33,217 32,714 32,514 32,015 31,759 31,387 30,909 3.9 7.8 - Shared Network 12,455 12,379 12,389 11,749 11,057 9,248 8,379 7,863 0.6 12.6 - Debit and Credit Card - in millions 155.7 153.0 150.4 147.5 145.2 140.7 137.8 135.6 1.8 7.2 Employees 104,684 101,334 98,317 96,749 95,248 92,003 89,204 88,080 3.3 9.9 Outsourced Employees and Interns 11,699 10,731 10,563 10,321 9,999 9,796 8,913 9,605 9.0 17.0 Foundation Employees 3,806 3,813 3,796 3,788 3,693 3,756 3,734 3,713 (0.2) 3.1 Customers - in millions Checking accounts 25.1 24.7 24.0 23.5 23.1 22.5 21.9 21.2 1.6 8.7 Savings Accounts 43.4 40.6 39.7 39.4 41.1 38.5 37.1 36.2 6.9 5.6 Insurance Group 40.3 39.4 38.0 37.0 36.2 34.6 33.9 33.8 2.3 11.3 - Policyholders 35.0 34.3 33.0 32.1 31.5 30.0 29.3 29.2 2.0 11.1 - Pension Plan Participants 2.2 2.1 2.1 2.1 2.0 2.0 2.0 2.0 4.8 10.0 - Savings Bond Customers 3.1 3.0 2.9 2.8 2.7 2.6 2.6 2.6 3.3 14.8 Bradesco Financiamentos 2.2 2.4 2.9 2.9 3.3 3.4 3.5 3.8 (8.3) (33.3) Expanded Loan Portfolio: Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment and operations bearing credit risk – commercial portfolio, covering debentures and promissory notes; In the last 12 months; Excluding mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; Adjusted net income for the period; Excludes additional reserves; Number of shares (excluding treasury shares) multiplied by the closing price of the common and preferred shares on the period’s last trading day; Concept defined by Brazilian Central Bank (Bacen); Credits overdue; Not including Postal Bank; PAB: Branch located on the premises of a company and with Bradesco employees; PAE: ATM located on the premises of a company; PAA: service point located in a municipality without a Bank branch; Including overlapping ATMs within the Bank’s own and shared network in: December 2011 – 2,019; September 2011 - 2,040; June 2011 – 2,045; March 2011 – 2,024; December 2010 – 1,999, September 2010 – 1,670, June 2010 - 1,547 and March 2010 – 1,490; Shared ATM network: Banco24Horas ATMs + ATMs shared among Bradesco, Banco do Brasil and Banco Santander since November 2010; Includes pre-paid, Private Label and Ibi México as of December 2010; Fundação Bradesco, Digestive System and Nutritional Disorder Foundation (Fimaden) and Bradesco Sports and Recreation Center (ADC Bradesco); and Number of accounts. Bradesco 7 Press Release Ratings Main Ratings Fitch Ratings International Scale Domestic Scale Feasibility Support Domestic Currency Foreign Currency Domestic a - 2 Long Term A - Short Term F1 Long Term BBB + Short Term F2 Long Term AAA (bra) Short Term F1 + (bra) * Moody´s Investors Service R&I Inc. Financial Strength International Scale Domestic Scale International Scale B - Foreign Currency Debt Domestic Currency Deposit Foreign Currency Deposit Domestic Currency Issuer Rating Long Term Long Term Short Term Long Term Short Term Long Term Short Term BBB Baa1 A1 P - 1 Baa2 P-2 Aaa.br BR - 1 * Standard & Poor's Austin Rating International Scale - Counterparty Rating Domestic Scale Corporate Governance Domestic Scale Foreign Currency Domestic Currency Counterparty Rating Long Term Short Term Long Term Short Term Long Term Short Term Long Term Short Term AA+ AAA A -1 BBB A - 3 BBB A - 3 brAAA brA - 1 (1) In replacement for the individual rating (B/C). Book Net Income vs. Adjusted Net Income The main non-recurring events that impacted book net income in the periods below are presented in the following comparative chart: R$ million 12M11 12M10 4Q11 3Q11 Book Net Income 11,028 10,022 2,726 2,815 Non-Recurring Events 170 45 49 - Provision for/ (Reversal of) Tax Risks (2,126) 397 - (2,126) - Additional ALL/Change in Drag Calculation Parameters 1,006 (220) - 1,006 - Labor Provision 501 - - 501 - Civil Provision 482 268 79 280 - Records of Tax Credits - (336) - - - Other (3) (4) 187 (215) (14) 201 - Tax Effects 120 (112) (20) 187 Adjusted Net Income 11,198 9,804 2,771 2,864 ROAE % 21.0 22.7 21.2 22.7 Adjusted ROAE % 21.3 22.2 21.5 23.1 Annualized; Mainly refers to the provision for Economic Plans; In 2011, including: (i) the partial sale of Ibi Promotora, in the amount of R$58 million; (ii) impairment, in the amount of R$157 million; and (iii) other operating provisions, in the amount of R$88 million; and In 2010, including: (i) partial sale/capital gain of investments (CPM Braxis/Fidelity/Other), in the amount of R$224 million; (ii) REFIS, in the amount of R$18 million; and (iii) impairment, in the amount of R$27 million. 8 Report on Economic and Financial Analysis – December 2011 Press Release Summarized Analysis of Adjusted Income To provide for better understanding, comparison and analysis of Bradesco’s results, we use the Adjusted Income Statement for analysis and comments contained in this Report on Economic and Financial Analysis, obtained from adjustments made to the Book Income Statement, detailed at the end of this Press Release, which includes adjustments to non-recurring events shown in the previous page. Note that the Adjusted Income Statement serves as the basis adopted for the analysis and comments made in chapters 1 and 2 of this report. R$ million Adjusted Income Statement 12M11 12M10 Variation 4Q11 3Q11 Variation 12M11 x 12M10 4Q11 x 3Q11 Amount % Amount % Financial Margin 39,321 33,056 6,265 19.0 10,258 10,230 28 0.3 - Interest 37,670 31,525 6,145 19.5 9,985 9,669 316 3.3 - Non-interest 1,651 1,531 120 7.8 273 561 (288) (51.3) ALL (10,237) (8,703) (1,534) 17.6 (2,661) (2,779) 118 (4.2) Gross Income from Financial Intermediation 29,084 24,353 4,731 19.4 7,597 7,451 146 2.0 Income from Insurance, Pension Plan and Savings Bond Operations 3,370 2,772 598 21.6 933 864 69 8.0 Fee and Commission Income 15,223 13,372 1,851 13.8 4,086 3,876 210 5.4 Personnel Expenses (11,061) (9,302) (1,759) 18.9 (3,140) (2,880) (260) 9.0 Other Administrative Expenses (13,406) (11,532) (1,874) 16.3 (3,682) (3,405) (277) 8.1 Tax Expenses (3,664) (3,120) (544) 17.4 (1,005) (866) (139) 16.1 Equity in the Earnings (Losses) of Unconsolidated Companies 144 127 17 13.4 53 41 12 29.3 Other Operating Income/Expenses (3,401) (2,382) (1,019) 42.8 (808) (907) 99 (10.9) Operating Result 16,289 14,288 2,001 14.0 4,034 4,174 Non-Operating Income 3 (8) 11 - 4 10 (6) (60.0) Income Tax / Social Contribution (4,954) (4,353) (601) 13.8 (1,241) (1,304) 63 (4.8) Non-controlling Interest (140) (123) (17) 13.8 (26) (16) (10) 62.5 Adjusted Net Income 11,198 9,804 1,394 14.2 2,771 2,864 (1) Income from Insurance, Pension Plan and Savings Bond Operations Insurance Retained Premiums, Pension Plans and Savings Bonds - Variation in Technical Reserves of Insurance, Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Pension Plans and Savings Bonds. Bradesco 9 Press Release Summarized Analysis of Adjusted Income Adjusted Net Income and Profitability In the fourth quarter of 2011, Bradesco’s adjusted net income was R$2,771 million, down 3.2% from the previous quarter, mainly due to: (i) lower revenue from non-interest financial margin; and (ii) greater personnel and administrative expenses, mainly resulting from accelerated organic growth in the year, marked by the expansion of 11,030 service points, including the opening of 1,009 branches. In the comparison of 2011 and 2010, adjusted net income increased by R$1,394 million, or 14.2%, for Return on Average Shareholders’ Equity (ROAE) of 21.3%. The main reasons for this result are described in this chapter, among which the aforementioned organic growth demands our attention. Shareholders’ Equity stood at R$55,582 million in December 2011, up 15.7% on the balance on December 2010. The Capital Adequacy Ratio stood at 15.1%, of which, 12.4% fell under Tier I Reference Shareholders’ Equity. Total Assets came to R$761,533 million in December 2011, up 19.5% over December 2010, driven by the increase in operations and the expansion of business volume. Return on Average Assets (ROAA) hovered around 1.6%. 10 Report on Economic and Financial Analysis – December 2011 Press Release Summarized Analysis of Adjusted Income Efficiency Ratio (ER) The ER was impacted by the following events in the period: (i) accelerated organic growth in the year, especially in the second half of 2011, marked by the expansion of 11,030 service points, including the inauguration of 1,009 branches, which impacted personnel and administrative expenses; and (ii) greater expenses with advertising and marketing, brought on by the seasonal effect in the quarter. With regards to the “adjusted to risk” ER, which reflects the impact of risk associated with loan operations and the aforementioned events, it was also affected by the increase in delinquency in the period. (1) ER (Personnel Expenses – Employee Profit Sharing + Administrative Expenses) / (Financial Margin + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income – Other Operating Expenses). Considering the ratio between: (i) total administrative costs (Personnel Expenses + Administrative Expenses + Other Operating Expenses + Tax Expenses not related to revenue generation + Insurance Selling Expenses) and (ii) revenue net of related taxes (not considering Claims and Selling Expenses from the Insurance Group), our ER in the fourth quarter of 2011 would be 45.8%; and (2) Including ALL expenses, adjusted for granted discounts, loan recovery and sale of foreclosed assets, among others. Bradesco 11 Press Release Summarized Analysis of Adjusted Income Financial Margin The R$28 million increase in the fourth quarter of 2011 compared to the third quarter of 2011 was due to: · a R$316 million increase in interest-earning operations, mainly due to higher gains with “Loan” and “Securities/Other” margins; and was offset by: · a R$288 million decrease in the non-interest margin, due to lower treasury/securities gains. Financial margin posted a R$6,265 million improvement between the 2011 fiscal year and that of 2010, for growth of 19.0%, mainly driven by: · a R$6,145 million increase in income from interest-earning operations due to an increase in business volume, driven by: (i) “Loans;” and (ii) “Funding;” and · greater income from the non-interest margin, in the amount of R$120 million, due to higher treasury/securities gains. 12 Report on Economic and Financial Analysis – December 2011 Press Release Summarized Analysis of Adjusted Income Interest Financial Margin – Annualized Average Rates R$ million 12M11 12M10 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 26,818 254,812 10.5% 23,362 209,292 11.2% Funding 4,562 301,122 1.5% 3,029 236,549 1.3% Insurance 3,388 94,561 3.6% 2,827 80,444 3.5% Securities/Other 2,902 234,205 1.2% 2,307 194,624 1.2% Financial Margin 37,670 - 7.4% 31,525 - 7.5% 4Q11 3Q11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 7,162 269,071 11.1% 6,928 260,140 11.1% Funding 1,169 319,408 1.5% 1,252 313,201 1.6% Insurance 770 100,978 3.1% 800 95,865 3.4% Securities/Other 884 257,613 1.4% 689 244,470 1.1% 0 Financial Margin 9,985 - 7.6% 9,669 - 7.6% The annualized interest financial margin rate stood at 7.6% in the fourth quarter of 2011, in line with the figure recorded in the previous quarter. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In December 2011, Bradesco’s loan operations totaled R$345.7 billion. The 4.0% increase in the quarter was due to growth of: (i) 6.2% in Small and Medium-sized Entities (SMEs); (ii) 3.1% in Individuals; and (iii) 3.1% in Corporations. Over the last 12 months, the portfolio expanded by 17.1%, driven by: (i) 22.6% growth in SMEs; (ii) 18.6% growth in Corporations; and (iii) 10.6% growth in Individuals . In the Individuals segment, the products that posted the strongest growth in the last 12 months were: (i) real estate financing; (ii) BNDES/Finame onlending; and (iii) payroll-deductible loans. In the Corporate segment, growth was led by: (i) real estate financing – corporate plan; (ii) working capital; and (iii) export financing. (1) Includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, assignment of receivables-backed investment funds and mortgage-backed receivables and rural loan. For more information, see page 38 of chapter 2 of this Report. Allowance for Loan Losses (ALL) In the fourth quarter of 2011, ALL expenses stood at R$2,661 million, down 4.2% from the previous quarter, mainly as a result of: (i) adequate provision levels in comparison with the expected losses from certain operations with corporate customers, which offset: (ii) the increased delinquency in the period; and (iii) the growth in loan operation volume. In comparison with 2010, ALL expenses in 2011 increased by 17.6%, mainly due to: (i) growth in loan operations; and (ii) greater delinquency in the period, especially among individuals. (1) In the 3Q11, includes exceeding ALL in the total amount of R$1.0 billion. 14 Report on Economic and Financial Analysis – December 2011 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio > 90 days The delinquency ratio of over 90 days posted a slight increase of 0.1 p.p. in the quarter, mainly due to: (i) a 0.2 p.p. increase in the SME ratio; and (ii) a 0.1 p.p. increase in the Individuals ratio. Coverage Ratios The following graph presents the evolution of the coverage ratio of the ALL for loans overdue for more than 60 and 90 days. In December 2011 these ratios reached 151.8% and 184.4%, respectively, pointing to a comfortable level of provisioning. The ALL, totaling R$19.5 billion in December 2011, was made up of: (i) R$15.5 billion required by the Brazilian Central Bank; and (ii) R$4.0 billion in additional provisions. Bradesco 15 Press Release Summarized Analysis of Adjusted Income Income from Insurance, Pension Plan and Savings Bond Operations Net Income for the fourth quarter of 2011 came to R$860 million, up 10.3% from the previous quarter. Net Income for 2011 came to R$3.201 billion, up 10.2% on the previous year. R$ million (unless otherwise indicated) 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 Variation % 4Q11 x 3Q11 4Q11 x 4Q10 Net Income 860 780 800 761 779 721 701 703 10.3 10.4 Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income 11,133 9,049 9,661 7,850 9,022 7,697 7,163 7,196 23.0 23.4 Technical Reserves 103,653 97,099 93,938 89,980 87,177 82,363 79,308 77,685 6.7 18.9 Financial Assets 112,979 107,244 103,847 99,594 96,548 92,599 88,515 86,928 5.3 17.0 Claims Ratio 68.6 71.5 72.2 72.0 71.1 72.4 71.8 73.3 (2.9) p.p (2.5) p.p Combined Ratio 83.6 86.2 85.8 86.1 85.1 85.3 84.7 85.2 (2.6) p.p (1.5) p.p Policyholders / Participants and Customers (in thousands) 40,304 39,434 37,972 37,012 36,233 34,632 33,908 33,768 2.2 11.2 Market Share of Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income N/A 24.9 25.0 23.2 24.7 24.7 24.8 25.2 - - Note: For comparison purposes, we have excluded the build in Technical Reserves for benefits to be granted – Remission (Health) from the calculation of ratios for the first quarter of 2010, and the effects of Normative Resolution (RN) 206/09 issued by the National Supplementary Health Plan Agency (ANS) on health revenues from the calculation of combined ratio. (1) Excluding the effects of ANS RN 206/09, which as of January 2010 extinguished the unearned premium reserve (PPNG) (Susep Statistics System (SES)) and income from premiums are now recorded on a pro-rata temporis basis. This accounting change did not affect Earned Premiums; and (2) 3Q11 considers the latest data made available by the Insurance Superintendence (Susep) (July 2011). 16 Report on Economic and Financial Analysis – December 2011 Press Release Summarized Analysis of Adjusted Income In the fourth quarter of 2011, the Group's total revenue increased by 23.0% on the previous quarter, led by the “Life and Pension Plan” segment, which was driven by a greater concentration of pension plan contributions in the period in question. In 2011, revenue was up 21.3% in comparison with 2010, driven by the performance of “Life and Pension Plan," "Health" and "Savings Bond" products, which posted respective growth of 23.8%, 22.0% and 22.7% in the period. Net income increase in the quarter was mainly due to: (i) a 23.0% increase in revenues; (ii) improved equity income; and (iii) a drop in the claims ratio. Net income increase in the 2011 fiscal year was the result of: (i) 21.3% growth in revenues; (ii) a 1.1 p.p. decrease in the claims ratio; (iii) improved financial result and equity in the earnings (losses) of unconsolidated subsidiaries; and partially offset by: (iv) an increase in personnel expenses, mainly driven by the collective bargaining agreement in January 2011. In terms of solvency, Grupo Bradesco de Seguros e Previdência complies with Insurance Superintendence (Susep) rules effective as of January 1, 2008, and international standards (Solvency II). The Group’s financial leverage ratio stood at 2.7 times its Shareholders’ Equity. Bradesco 17 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the fourth quarter of 2011, fee and commission income totaled R$4,086 million, up 5.4% or R$210 million from the previous quarter. This increase was mainly driven by: (i) higher credit card revenue, resulting from the increase in the cards/customer base; (ii) greater checking account revenue; and (iii) greater gains from capital market operations (underwriting/ financial advisory services). When comparing 2011 with 2010, the R$1,851 million, or 13.8%, increase in fee and commission income was mainly due to: (i) the performance of the credit card segment, driven by the growth in card base and revenues; (ii) higher income from checking accounts, which was driven by growth in business volume and an increase in checking account holder base, which posted net growth of 2.0 million accounts in the period; (iii) greater income from loan operations, resulting from an increase in the volume of contracted operations; (iv) greater income from collections; and (v) the increase in income from consortium management. 18 Report on Economic and Financial Analysis – December 2011 Press Release Summarized Analysis of Adjusted Income Personnel Expenses In the fourth quarter of 2011, the R$260 million increase from the previous quarter was due to the following: · structural expenses – R$127 million growth, mainly resulting from: (i) higher expenses with salaries, social charges and benefits due to the Bank's organic growth, which led to the opening of new service points and the consequent increase in staff; and (ii) an adjustment to salary levels, pursuant to the collective bargaining agreement; and · non-structural expenses – R$133 million increase, mainly due to expenses with employee and management profit sharing. Growth between 2011 and 2010 of R$1,759 million is mainly due to : · R$1,281 million in structural expenses, resulting from: (i) increased expenses with salaries, social charges and benefits, due to higher salary levels; and (ii) the net increase in the number of employees by 9,436 professionals; and · R$478 million in non-structural expenses, mainly driven by: (i) greater expenses with employee and management profit sharing; and (ii) greater expenses with the provision for labor claims. Note: Structural Expenses Salaries + Social Charges + Benefits + Pension Plans. Non-Structural Expenses Employee and Management Profit Sharing + Training + Labor Provision + Costs with Termination of Employment Contracts. Bradesco 19 Press Release Summarized Analysis of Adjusted Income Administrative Expenses In the fourth quarter of 2011, administrative expenses increased by 8.1% on the previous quarter, mainly due to: (i) greater expenses with advertising and marketing; and (ii) expenses related to accelerated organic growth (i.e. transportation, security and surveillance, maintenance and preservation of goods, etc.), which led to the inauguration of 689 branches. The 16.3% increase between 2011 and 2010 was mainly due to greater expenses with: (i) outsourced services, mainly related variable expenses tied to revenues/business volume (i.e. correspondent banks, Call Center, etc.); (ii) contract adjustments; and (iii) accelerated organic growth in the period, marked by the expansion of 11,030 service points, including the inauguration of 1,009 branches. Does not include Postal Bank. Other Operating Income and Expenses Other operating expenses, net of other operating income, totaled R$808 million in the fourth quarter of 2011, down R$99 million from the previous quarter, mainly due to less expenses with the recording of operating provisions, particularly those with civil provisions. Compared with the previous year, the increase in other operating expenses, net of other operating income, by R$1,019 million in 2011 is mainly the result of: (i) higher expenses with the recording of operating provisions, especially civil provisions; and (ii) higher expenses with amortization of intangible assets – acquisition of banking rights. 20 Report on Economic and Financial Analysis – December 2011 Press Release Summarized Analysis of Adjusted Income Income Tax and Social Contributions Income tax and social contribution expenses in the fourth quarter of 2011 were down 4.8%, or R$63 million, from the previous quarter, due to lower taxable income in the period. In 2011, the increase in these expenses over 2010 is mainly the result of: (i) an increase in taxable income; and (ii) the termination of tax credits resulting from the increase in the social contribution rate from 9% to 15% in the first quarter of 2011. Unrealized Gains Unrealized gains totaled R$10,618 million in the fourth quarter of 2011, a R$1,561 million increase from the previous quarter. This was mainly due to: (i) the appreciation of investments, particularly the Cielo investment, which saw a 15.0% increase in share value in the quarter; (ii) the valuation of mark-to-market securities in both fixed income and equities; and (iii) mark-to-market effect of subordinated debt. Bradesco 21 Press Release Economic Outlook Economic activity indicators in the USA were better than expected in the fourth quarter of 2011, but failed to completely ward off uncertainties regarding the pace and sustainability of growth in the coming months. At the same time, the constant downward revisions of projected Chinese growth lost momentum, despite persisting doubts in relation to the country’s banking system and real estate market. However, concern with the fiscal imbalance in many European nations mounted, given that the European Central Bank’s recent measures to promote liquidity in the Eurozone banking system were insufficient to dispel existing fears. Faced with these risks, global growth remained low, adversely impacting the confidence of the economic agents. This trend has had two relevant effects: (i) the normalization of monetary policy by the main central banks will most likely be delayed, ensuring high international liquidity, as long as there are no major breakdowns in the banking systems of the major economies, an event we believe to be unlikely; and (ii) the average of commodity prices should also continue on a downward trajectory throughout 2012, despite short-term pressures, especially in relation to agricultural produce (unfavorable weather conditions) and oil (geo-political tensions). Brazil is not immune to global events, although it is certainly much better prepared to face the materialization of existing risks than it was three years ago. Faced with a deteriorating international scenario and the current leveling-off of domestic activity in the second half of 2011, the economic authorities have adopted a number of stimulus measures, including: (i) a series of interest rate reductions, a process that should continue into the first quarter of 2012; (ii) the partial reversal of the macroprudential measures adopted in December 2010; and (iii) tax incentives for the consumer goods and industrial segments. At the same time, the country’s foreign reserves (currently US$355 billion, versus US$208 billion in September 2008) and the volume of reserve requirements held by Bacen (R$448 billion, versus R$272 billion three years ago) constitute an excellent line of defense that can be tapped into quickly if needed. Given these measures and the expected increase in public investments, the Brazilian economy should respond favorably, accelerating the pace of growth in the coming months. This improvement should become even more evident in the second quarter, when the industrial inventory adjustments will have run their course. Although the prospective global scenario should have a deflationary impact on Brazil’s economy, there are still a number of challenges related to the handling of monetary policy, given the mismatch between supply and demand, the economy’s high level of indexation and the buoyant job market. Bradesco is maintaining its positive long-term outlook for Brazil. Despite the country’s undeniable export vocation, domestic demand has been and will continue to be the main engine of economic performance. Household consumption has been driven by the buoyant job market, while investments have benefited from the opportunities generated by pre-salt oil exploration and the sporting events in the coming years. With no signs of excessive income commitment by borrowers and with continuing upward social mobility, the outlook for the Brazilian banking system also remains favorable. The Organization continues to believe that Brazil will achieve a higher potential growth pace more rapidly if fueled by bigger investments in education and infrastructure and by economic reforms that increase the efficiency of the productive sector. Action on these fronts would play a crucial role in giving the private sector a more solid foundation in regard to facing global competition and continuing to grow and create jobs. 22 Report on Economic and Financial Analysis – December 2011 Press Release Main Economic Indicators Main Indicators (%) 4Q11 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 12M11 12M10 Interbank Deposit Certificate (CDI) 2.67 3.01 2.80 2.64 2.56 2.61 2.22 2.02 11.60 9.75 Ibovespa 8.47 (16.15) (9.01) (1.04) (0.18) 13.94 (13.41) 2.60 (18.11) 1.04 USD – Commercial Rate 1.15 18.79 (4.15) (2.25) (1.65) (5.96) 1.15 2.29 12.58 (4.31) General Price Index - Market (IGP-M) 0.91 0.97 0.70 2.43 3.18 2.09 2.84 2.78 5.10 11.32 Extended Consumer Price Index (IPCA) – Brazilian Institute of Geography and Statistics (IBGE) 1.46 1.06 1.40 2.44 2.23 0.50 1.00 2.06 6.50 5.91 Federal Government Long-Term Interest Rate (TJLP) 1.48 1.48 1.48 1.48 1.48 1.48 1.48 1.48 6.04 6.04 Reference Interest Rate (TR) 0.22 0.43 0.31 0.25 0.22 0.28 0.11 0.08 1.21 0.69 Savings Accounts 1.73 1.95 1.82 1.76 1.73 1.79 1.62 1.59 7.45 6.90 Business Days (number) 62 65 62 62 63 65 62 61 251 251 Indicators (Closing Rate) Dec11 Sept11 Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Dec11 Dec10 USD – Commercial Selling Rate - (R$) 1.8758 1.8544 1.5611 1.6287 1.6662 1.6942 1.8015 1.7810 1.8758 1.6662 Euro - (R$) 2.4342 2.4938 2.2667 2.3129 2.2280 2.3104 2.2043 2.4076 2.4342 2.2280 Country Risk (points) 223 275 148 173 189 206 248 185 223 189 Basic Selic Rate Copom (% p.a.) 11.00 12.00 12.25 11.75 10.75 10.75 10.25 8.75 11.00 10.75 BM&F Fixed Rate (% p.a.) 10.04 10.39 12.65 12.28 12.03 11.28 11.86 10.85 10.04 12.03 Projections through 2014 % USD - Commercial Rate (year-end) - R$ 1.80 1.86 1.92 Extended Consumer Price Index (IPCA) 5.30 5.10 5.00 General Price Index - Market (IGP-M) 4.00 4.60 4.50 Selic (year-end) 9.50 9.50 9.00 Gross Domestic Product (GDP) 3.70 4.70 4.70 Bradesco 23 Press Release Guidance Bradesco’s Outlook for 2012 This guidance contains forward-looking statements that are subject to risks and uncertainties, as they are based on Management’s expectations and assumptions and information available to the market to date. Loan Portfolio 18 to 22% Individuals 16 to 20% Corporate 18 to 22% SMEs 23 to 27% Corporations 13 to 17% Products Vehicles 4 to 8% Cards 13 to 17% Real Estate Financing (origination) R$11.4 bi Payroll Deductible Loans 26 to 30% Financial Margin 10 to 14% Fee and Commission Income 8 to 12% Operating Expenses 8 to 12% Insurance Premiums 13 to 16% Expanded Loan Portfolio; Does not include the “BNDES Cards” and “Discounts on Advances of Receivables” portfolios; Under current criterion, Guidance for Interest Financial Margin; and Administrative and Personnel Expenses. 24 Report on Economic and Financial Analysis – December 2011 Press Release Income Statements vs. Managerial Income vs. Adjusted Income Analytical Breakdown of Income Statement vs. Managerial Income vs. Adjusted Income Fourth Quarter of 2011 R$ million 4Q11 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 10,813 39 179 - - 318 10,258 - 10,258 ALL (2,958) - - - 356 (59) - - - (2,661) - (2,661) Gross Income from Financial Intermediation 7,855 39 120 - - 318 7,597 - 7,597 Income from Insurance, Pension Plan and Savings Bond Operations 933 - 933 - 933 Fee and Commission Income 3,963 - 123 - - 4,086 - 4,086 Personnel Expenses (3,140) - (3,140) - (3,140) Other Administrative Expenses (3,574) - (108) - (3,682) - (3,682) Tax Expenses (1,061) - - - 78 - - (34) (1,017) 11 (1,005) Equity in the Earnings (Losses) of Unconsolidated Companies 53 - 53 - 53 Other Operating Income/Expenses (1,473) 169 (39) 329 159 - (123) 108 - (870) 62 (808) Operating Result 3,556 - 120 - - 284 3,960 73 4,034 Non-Operating Income 124 - (120) - - - 4 - 4 Income Tax / Social Contribution and Non-controlling Interest (954) - (284) (1,238) (31) (1,267) Net Income 2,726 - 2,726 45 2,771 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses were reclassified to “Other Operating Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” / “Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Savings Bond Operations Insurance, Pension Plan and Savings Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Pension Plans and Savings Bonds. Bradesco 25 Press Release Income Statement vs. Managerial Income vs. Adjusted Income Third Quarter of 2011 R$ million 3Q11 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 8,693 37 - - - 2,213 10,230 - 10,230 ALL (3,906) - - - 178 (57) - - - (3,785) 1,006 (2,779) Gross Income from Financial Intermediation 4,787 37 - - 2,213 6,445 1,006 7,451 Income from Insurance, Pension Plan and Savings Bond Operations 864 - 864 - 864 Fee and Commission Income 3,772 - 104 - - 3,876 - 3,876 Personnel Expenses (3,380) - (3,380) 501 (2,880) Other Administrative Expenses (3,314) - (91) - (3,405) - (3,405) Tax Expenses (695) - - - 69 - - - (240) (866) - (866) Equity in the Earnings (Losses) of Unconsolidated Companies 41 - 41 - 41 Other Operating Income/Expenses 264 141 (37) 142 183 - (104) 91 - 680 (1,587) (907) Operating Result 2,339 - 1,973 4,255 4,174 Non-Operating Income 10 - 57 - - - 67 (58) 10 Income Tax / Social Contribution and Non-controlling Interest 466 - (1,973) (1,507) 187 (1,320) Net Income 2,815 - 2,815 49 2,864 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses were reclassified to “Other Operating Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” / “Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Savings Bond Operations Insurance, Pension Plan and Savings Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Pension Plans and Savings Bonds. 26 Report on Economic and Financial Analysis – December 2011 Press Release Income Statement vs. Managerial Income vs. Adjusted Income 2011 Fiscal Year R$ million 12M11 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 40,211 121 179 - - 1,793 39,321 - 39,321 ALL (12,083) - - - 1,074 (234) - - - (11,243) 1,006 (10,237) Gross Income from Financial Intermediation 28,128 121 - - 1,793 28,078 1,006 29,084 Income from Insurance, Pension Plan and Savings Bond Operations 3,370 - 3,370 - 3,370 Fee and Commission Income 14,778 - 445 - - 15,223 - 15,223 Personnel Expenses (11,560) - (11,560) 501 (11,061) Other Administrative Expenses (13,018) - (388) - (13,406) - (13,406) Tax Expenses (3,680) - - - 197 - - - (194) (3,677) 11 (3,664) Equity in the Earnings (Losses) of Unconsolidated Companies 144 - 144 - 144 Other Operating Income/Expenses (3,535) 513 (121) 611 588 - (445) 388 - (2,001) (1,402) (3,401) Operating Result 14,628 - 1,599 16,172 117 16,289 Non-Operating Income 4 - 55 - - - 60 (58) 3 Income Tax / Social Contribution and Non-controlling Interest (3,605) - (1,599) (5,205) 109 (5,094) Net Income 11,028 - 11,028 170 11,198 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses were reclassified to “Other Operating Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” / “Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Savings Bond Operations Insurance, Pension Plan and Savings Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Pension Plans and Savings Bonds. Bradesco 27 Press Release Income Statement vs. Managerial Income vs. Adjusted Income 2010 Fiscal Year R$ million 12M10 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-Recurring Events Adjusted Statement of Income Financial Margin 35,893 143 - - - 32,968 88 33,056 ALL (9,037) - - - 940 (386) - - - (8,483) (220) (8,703) Gross Income from Financial Intermediation 26,856 143 - - 24,485 24,353 Income from Insurance, Pension Plan and Savings Bond Operations 2,772 - 2,772 - 2,772 Fee and Commission Income 13,103 - 270 - - 13,372 - 13,372 Personnel Expenses (9,302) - (9,302) - (9,302) Other Administrative Expenses (11,194) - (339) - (11,532) - (11,532) Tax Expenses (3,180) - - - (31) - - - 74 (3,137) 17 (3,120) Equity in the Earnings (Losses) of Unconsolidated Companies 127 - 127 - 127 Other Operating Income/Expenses (4,410) 422 (143) 307 749 - (270) 339 - (3,007) 626 (2,382) Operating Result 14,771 - 13,777 511 14,288 Non-Operating Income (171) - 386 - - - 215 (224) (8) Income Tax / Social Contribution and Non-controlling Interest (4,578) - 607 (3,971) (505) (4,476) Net Income 10,022 - 10,022 9,804 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin”, Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”, and Tax Expenses were reclassified to “Other Operating Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” / “Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 8 of this chapter; and (10) Income from Insurance, Pension Plan and Savings Bond Operations Insurance, Pension Plan and Savings Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Pension Plans and Savings Bonds. 28 Report on Economic and Financial Analysis – December 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 31, 2012 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti ExecutiveDeputy Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
